Citation Nr: 0813546	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA death 
benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The appellant claims that her deceased spouse had military 
service in the United States Armed Forces during World War 
II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO). 

Since the issuance of the statement of the case in February 
2006, VA has received additional evidence from the appellant.  
However, the evidence consists of documentation of the 
veteran's service in the Philippine's Army, previously of 
record.  As the additional evidence is duplicative of 
evidence already of record, the Board will proceed to 
adjudicate the claim without referral of the evidence to the 
RO for initial consideration.


FINDINGS OF FACT

1. In April 2000, the RO denied the appellant's application 
to reopen the claim for VA death benefits; after the 
appellant was notified of the adverse determination and of 
her procedural and appellate rights, she did not appeal the 
adverse determination. 

2. The additional evidence presented since the adverse 
decision in April 2000 by the RO is either redundant, 
cumulative, or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The adverse determination in April 2000 by the RO, denying 
the appellant's application to reopen the claim for VA death 
benefits, became final.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).

2. New and material evidence has not been presented to reopen 
the claim to establish legal entitlement to VA death 
benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in July 2005.  The notice informed the appellant of the 
type of evidence needed to substantiate the underlying claim, 
that is, evidence that her spouse had "veteran's" status 
and that the evidence had to be new and material to include 
evidence to request reverification of her spouse's military 
service.  The appellant was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain the records on her behalf.  She was 
asked to submit any evidence in her possession that pertained 
to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and the provision for an effective 
date); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim). 

To the extent that the VCAA notice did not inform the 
appellant of the degree of disability assignable or of the 
provision for the effective date, as the claim is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

By a rating decision in March 2000, the RO denied the 
appellant's application to reopen the claim for VA death 
benefits because her deceased spouse did not have the 
required military service to confer eligibility for VA 
benefits.  After the RO notified the appellant of the adverse 
determination and of her procedural and appellate rights, the 
appellant did not appeal the adverse determination and the 
determination became final by operation of law.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record at the time of the adverse 
determination in March 2000 is summarized as follows:   

a). A document, dated in August 1986, from the U.S. 
Department of the Army showing that the appellant's 
deceased spouse did not serve as a member of the of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces; 

b). The death certificate of the appellant's spouse, 
dated October 1985, which listed cardio respiratory 
failure and bronchial asthma as the immediate and 
antecedent causes of death; 

c). Copy of the appellant's marriage contract to her 
spouse, and;

d). A certification from the Armed Forces of the 
Philippines, dated in February 1984, and which failed to 
satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as this was not an official 
document of a U.S. service department and was 
unacceptable as verification of the appellant's deceased 
spouse's service for the purpose of establishing 
entitlement to VA death benefits.  

Current Claim 

The appellant submitted the current application to reopen the 
claim for VA benefits in 2005, but the claim may be reopened 
only if new and material evidence is presented.  

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The additional evidence consists of:

a). A copy of document, dated in August 1986, from the 
U.S. Army department that the appellant's deceased 
spouse did not serve as a member of the of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces; 

b). A copy of the death certificate of the appellant's 
spouse, dated October 1985. 

c). A copy of the appellant's marriage contract to her 
spouse;

d). A certification from the Armed Forces of the 
Philippines, dated in February 1984. 

e). Certification of service from the Philippines 
Veterans Affairs Office for the appellant's spouse, 
dated in May 2005; 

f). A Veteran's identification card from Philippine 
Veterans Affairs Office for the appellant's spouse;

g). Certification from the Philippines Veteran's Bank 
dated in May 1970 and September 1996;

h). Certification from the City Health Officer regarding 
the fatal disabilities of the appellant's spouse;

i). X-ray reports from the Veterans Memorial Hospital;

j). Copies of VA regulations, and ;

k). Statements and an affidavit from the appellant 
regarding her spouse's qualifying service for purposes 
of establishing eligibility for VA death benefits.


Exhibits (a) to (d) are not new and material evidence as the 
evidence is redundant, that is, it is repetitive of evidence 
previously considered, and redundant evidence does not meet 
the standard of new and material evidence under 38 C.F.R. 
§ 3.156. 

Exhibits (e) to (k) are not new and material evidence as the 
evidence is either cumulative of evidence previously 
considered or it does not pertain to the unestablished fact 
necessary to substantiated the claim, that is, evidence that 
the appellant's deceased spouse had "veteran's status," 
namely, proof of qualifying service to establish entitlement 
to VA death benefits.  Cumulative evidence does not meet the 
standard of new and material evidence under 38 C.F.R. 
§ 3.156.  And evidence that does not pertain to the 
unestablished fact necessary to substantiate the claim does 
not raise a reasonable possibility of substantiating the 
claim. 

As the additional evidence is either redundant, cumulative, 
or does not relate to the unestablished fact necessary to 
substantiate the claim, that is, qualifying service of the 
appellant's deceased spouse to establish eligibility to VA 
death benefits, the evidence is not new and material.  38 
U.S.C.A. § 5108.


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim to establish legal 
entitlement to VA death benefits is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


